Mr. Justice Gary delivered the opinion of the Court. This writ of error is prosecuted from a judgment by default against the railroad company. The return of service of summons is as follows: “ Also served this writ on the within nam'ed defendant, The Illinois Central Kailroad Company, by delivering a copy thereof to James Fentress, general solicitor for said company, this 15th day of August, 1892. The president not found in my county. James H. Gilbert, Sheriff. By D. W. ¡Nickerson,.Deputy Sheriff.” What the duties of the general solicitor may be, we can not know judicially. If he is an agent the sheriff must take the responsibility of so saying. Ill. & Miss. Tel. v. Kennedy, 24 Ill. 319. Unless the statutory word is used to describe the person to whom a copy was delivered, we can not know that he had the statutory position. Imperial Bldg. Co. v. Cook, 46 Ill. App. 279. That case is also authority for reversing without remanding, which is now done.